Order entered May 5, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00131-CV

           SISSAT SISAVATH AND OYTHIB PHOUANGSAVATH, Appellants

                                              V.

    CENCIR, INC., DONALD W. OATES AND SUTTON PLACE HOMEOWNER'S
                         ASSOCIATION, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-06075-B

                                          ORDER
       We GRANT appellants’ April 22, 2015 motion to transfer records and DIRECT the

Clerk of this Court to transfer the appellate record in cause number 05-12-01027-CV into this

appeal. As this completes the record, we ORDER appellants to file their brief no later than June

4, 2015.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE